Citation Nr: 1607952	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-38 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a bilateral pes planus disability prior to September 14, 2015.

2. Entitlement to a rating in excess of 30 percent for a bilateral pes planus disability as of September 14, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1951 to March 1956.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014 & Supp. 2015).

The Veteran submitted a claim seeking service connection for flat feet (bilateral pes planus) on July 13, 2007.  A December 2007 rating decision granted service connection and assigned a 0 percent rating.  A March 2008 rating decision continued the 0 percent rating.  During the pendency of the appeal, a September 2015 rating decision granted increased ratings of 10 percent, effective from July 13, 2007, and 30 percent, effective from September 14, 2015.  As these ratings are not the maximums allowable, these issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. Prior to July 1, 2009, the Veteran's bilateral pes planus was manifested by mild pain in the arch of his feet with mild functional loss due to pain.

2. As of July 1, 2009, the Veteran's bilateral pes planus was manifested by more frequent pain with minimal relief provided by arch supports, swelling, stiffness (right foot), lack of endurance and deformities.

3. The Veteran's bilateral pes planus is not manifested by pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achillis on manipulation that is not improved by orthopedic shoes or appliances.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for bilateral pes planus prior to July 13, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5276 (2015).

2. The criteria for a rating of 30 percent  for bilateral pes planus from July 13, 2009 have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5276 (2015).

3. The criteria for a rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters sent in August 2007, January 2008, May 2008, and June 2008.  The appeal of the initial rating assigned for bilateral pes planus is a downstream issue, and additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2015); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2015 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  

VA has obtained examinations with respect to the Veteran's claim that occurred in September 2007, July 2009, and September 2015.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that these examinations are adequate for adjudication purposes.  The VA examination reports are quite comprehensive and sufficiently address the Veteran's bilateral pes planus symptomatology.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the Veteran's bilateral pes planus has been met.  38 C.F.R. § 3.159(c)(4) (2015).

VA has satisfied the duty to assist provisions of law with regards to the claim for entitlement to an increased disability rating for bilateral pes planus.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all those elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  38 C.F.R. § 4.14 (2015).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015).

In cases where a veteran has a 0 percent rating for a musculoskeletal disability, a compensable rating under 38 C.F.R. § 4.59 is for consideration when there is evidence of painful motion even without actual limitation of motion or loss of motion that is non-compensable.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In cases where the Veteran's claim arises from a disagreement with the assignment of an initial rating following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Ratings for bilateral pes planus disability are assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, a 0 percent rating is warranted for mild symptoms that are relieved by built-up shoe or arch support.  A 10 percent rating is warranted for bilateral or unilateral symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendo-achillis, and pain on manipulation and use of the feet.  A 30 percent rating (bilateral) is warranted for severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).  

The highest rating under Diagnostic Code 5276 is 50 percent.  This rating is warranted for bilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-achillis on manipulation that is not improved by orthopedic shoes or appliances.

The Board finds that a rating in excess of 10 percent for the period prior to July 13, 2009, is not warranted because the evidence does not show indications of swelling, accentuated pain, or callosities.  At a September 2007 VA examination, the Veteran's bilateral pes planus was manifested by mild pain in the arch of his feet, particularly felt in the heels.  The examiner diagnosed the Veteran with "[b]ilateral pes planus with mild functional loss due to pain."  At an April 2008 VA outpatient consultation the Veteran stated that "getting up and ambulating" improves his symptoms.  Therefore, as objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities have not been shown, a rating in excess of 10 percent is not warranted on this basis.


However, at a July 1, 2009 VA examination, the Veteran reported more frequent pain with minimal relief provided by arch supports, swelling, stiffness (right foot), and lack of endurance.  The Veteran is competent to report these symptoms because that requires only personal knowledge as it comes to him through his senses.  There is also that the Veteran bilateral hallux valgus and mild varus angulation, which were identified as "deformities."  Thus, while pain on manipulation and characteristic callosities were not demonstrated, the benefit of the doubt is being afforded to the Veteran with respect to his lay statements pertaining to swelling.  Coupled with foot deformities, the Board finds that the evidence of record warrants a 30 percent rating for the period on appeal from July 13, 2009, which is when the foot deformities were first clinically identified.

Lastly, at a September 14, 2015 VA examination, the examiner noted pain on use, pain on weight bearing, pain on manipulation, decreased longitudinal arch height, disturbance of locomotion, interference with standing and lack of endurance; all with minimal relief provided by arch supports.  However, there is no indication that the Veteran's condition was pronounced with marked pronation, or any unusual foot positioning due to his disability.  There is no noted marked inward displacement or spasm of the Achilles tendon upon manipulation.  Moreover, the Veteran stated that arch supports help to provide pain relief.  

Therefore, the Board finds the evidence does not indicate that a rating in excess of 30 percent is warranted at any time during the appeal period.  

In considering the Veteran's foot disability, the Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Board finds that ratings in excess of those already assigned are not warranted on the basis of functional loss due to pain or weakness in this case. Specifically, while the Veteran has complained of pain in the feet, it does not inhibit his daily functioning to a level that would warrant any higher ratings.  The September 2015 VA examiner found that the functional limitation does not impact the Veteran's ability to perform any type of occupational task such as standing, walking, lifting or sitting.  Nor did the September 2015 VA examiner find that any pain, weakness, fatigability or incoordination significantly limits the Veteran's functional ability during flare-ups or extended period of use.  Therefore, the effect of his symptoms is adequately contemplated in the currently assigned disability ratings.

The Board has considered whether any other diagnostic codes are appropriate in this case.  Under Diagnostic Code 5284, separate ratings for each foot are contemplated.  However, Diagnostic Code 5284 applies to "other" foot injuries. The term "other" refers to injuries other than those set out in Diagnostic Codes 5276-5283.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (June 2015).  Specifically, the Court held that, as a matter of law, Diagnostic Code 5284 does not apply to the eight foot conditions specifically listed in § 4.71a.  Copeland at 338.  

Service connection is in effect for only the specific condition of pes planus.  There are no other service-connected foot injuries.  The Veterans Court has also held specifically that rating a listed foot condition such as pes planus under Diagnostic Code 5284 would constitute an impermissible rating by analogy.  See Copeland at 338, citing Suttmann v. Brown, 5 Vet.App. 127, 134 (1993); 38 C.F.R. §§ 4.20, 4.27.  Accordingly, Diagnostic Code 5276, which applies specifically to pes planus, is the only appropriate code for rating the disability. 

Accordingly, a preponderance of the evidence is against the assignment of a rating greater than those assigned for bilateral pes planus.  The claim for any higher rating must be denied.  38 U.S.C.A. § 5107(b) (West 2014 & Supp. 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether an extraschedular rating is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2015).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that the Veteran's service-connected bilateral pes planus is adequately contemplated by the ratings currently assigned.  Consequently, the Board further finds that marked interference with the Veteran's employment and frequent hospitalizations are not shown.  The schedular rating criteria also provide for higher ratings for more severe symptomatology, which is not shown.  38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The Veteran has also not asserted that he was unemployable solely because of the bilateral pes planus during this period.  Thus, the Board finds that an implied claim for a total disability rating based on unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER


A rating in excess of 10 percent for bilateral pes planus, prior to July 13, 2009, is denied.  

A 30 percent rating, but not higher, for bilateral pes planus, as of July 13, 2009, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A rating in excess of 30 percent for bilateral pes planus is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


